DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (U.S. 2004/0185273).
Regarding claim 12. Nguyen discloses a conductive adhesive film ([0007], i.e. The interface material, or polymer solder, has the capability of enhancing heat dissipation in high power semiconductor devices and maintains stable thermal performance), which comprises two or more types of metal particles including at least Cu ([0006], i.e. silver coated copper), and a polymer ([0011], i.e. the resin material be 
wherein at least part of the polymer that has a polydimethylsiloxane structure contains -COOH, -CRx(OH)y, or -NR2 as a functional group (where R is selected from H, alkyl, or aryl group, and x+y=3)([0016], figure below).

    PNG
    media_image1.png
    516
    769
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al (U.S. 2014/0120356) with Sato et al (U.S. 2016/0137554) as a teaching reference, and further in view of Maciel (NMR characterization of functionalized polysiloxanes) and Jiang et al (U.S. 2016/0032060).

Regarding claim 1. Shearer et al discloses a conductive adhesive film ([0006], i.e. film based conductive adhesive), which comprises two or more types of metal particles ([0021], i.e. a filler that includes a mixture of metallic particles that includes at least one reactive metallic element R1 and at least one reactive metallic element R2) 
at least one type of flux component selected from alcohol, ketone, carboxylic acid, or amine, wherein the flux component is in a state of phase separation ([0048], i.e. The film-forming polymer must not have functional groups that would cause it to react with the flux molecules. It must be hydrophobic) with the polymer that has a polydimethylsiloxane structure ([0072], i.e. Suitable flux materials for use in the invention compositions are alkanolamines, carboxylic acids, phenols, amino acids, polyols and mixtures thereof. In certain embodiments, the flux includes mixtures or salts of carboxylic acids and tertiary amines due to their synergistic flux activity and latency in the presence of the thermosetting resin).
and the metal particles ([0021], i.e. a filler that includes a mixture of metallic particles that includes at least one reactive metallic element R1 and at least one reactive metallic element R2) are capable of forming an intermetallic compound (FIG. 1D, item 6; [0059], i.e. reactive metal element R2 undergoes transient liquid phase sintering with reactive metal element R1, as well as the metallization on the adherends to form a layer of intermetallic species 6).
Shearer discloses the flux is hydrophophic (i.e. tending to repel or fail to mix) of with the polymer, as such the flux and polymer of Shearer are inherently phase separated.
Shearer et al fails to explicitly disclose a polydimethylsiloxane structure.

the polysiloxane in Shearar is hydrophobic and polydimethylsiloxane (PDMS) is inherently hydrophobic.  As such one would be motivated to combine Shearer’s hydrophobic polysiloxane with Maciel’s hydrophobic polydimethylsiloxane.
It would have been obvious to one having ordinary skill in the art of conductive adhesive films before the effective filing date of the claimed invention to have combined the polysiloxane as disclosed in Shearer et al with the polydimethylsiloxane as disclosed by Maciel as the polydimethylsiloxane as disclosed is the most common form of polysiloxane (Maciel, Page 283). 
Sato et al defines that ([0036]) phase separation as referred to herein means the mechanism in which two or more dissimilar components that coexist in a mutually dissolved state separate to respective phases in which each component accounts for the primary part. Furthermore, a phase-separated structure refers to one that is formed through phase separation.
	Sato et al defines two or more dissimilar components that coexist in a mutually dissolved state which reads on Shearer’s hydrophobic but still miscible with the flux chemistry ([0048]).
	Sato et al further defines phase separation as separate to respective phases in which each component accounts for the primary part which reads on Shearer’s the film-forming polymer must not have functional groups that would cause it to react with the flux molecules ([0048]). 

Shearer et al in view of Maciel disclose wherein the flux component is in a state of phase separation with the polymer that has a polydimethylsiloxane structure. 
Shearer et al discloses the same flux components ([0072], i.e. Suitable flux materials for use in the invention compositions are alkanolamines, carboxylic acids) are disclosed in Shearer et al. and Maciel teaches a polydimethylsiloxane structure ([page 923], first paragraph, i.e. polydimethylsiloxane) since polydimethylsiloxane as disclosed is the most common form of polysiloxane (Maciel, Page 283).
Since Shearer et al teaches the flux components as disclosed along with the polydimethylsiloxane in Maciel.  It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the flux component selected from alcohol, ketone, carboxylic acid, or amine as disclosed in Shearer et al with the polydimethylsiloxane as disclosed by Maciel to achieve the flux component is in a state of phase separation with the polymer that has a polydimethylsiloxane structure since the same chemical compounds as claimed are disclosed.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not 
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.")
Shearer et al disclose a radical generator ([0025], i.e. catalyst or curing agent is selected from the group consisting of dicyandiamide, imidazoles, imidazole derivatives, anhydrides, carboxylic acids, amides, imides, amines, alcohols, phenols, aldehydes, ketones, nitro compounds, nitriles, carbamates, isocyanates, amino acids, peptides, thiols, sulfonamides, semicarbazones, oximes, hydrazones, cyanohydrins, ureas, 
Shearer et al in view of Maciel fails to explicitly disclose and a radical generator with a one-hour half-life temperature of 230°C or higher to 260°C or lower.
However, Jiang et al discloses a radical generator with a one-hour half-life temperature of 230°C or higher to 260°C or lower ([0171], i.e. Component (III) is a radical initiator.  The radical initiator may be a thermal radical initiator. 2,3-dimethyl-2,3-diphenylbutane), as evidence by Polymer Properties Database, 2,3-dimethyl-2,3-diphenylbutane has a one-hour half-life temperature of 247°C.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Jiang et al further discloses a conductive adhesive film ([0238]).
Since both Shearer et al and Jiang et al teach a conductive adhesive film comprising a radical generator, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to 

Regarding claim 2. Shearer et al in view of Maciel and Jiang et al discloses all the limitation of the conductive adhesive film according to Claim 1 above.
Shearer et al further discloses wherein at least part of the metal particles contain a component with a melting point of 250°C or lower ([0021] where R1 and R2 are capable of undergoing transient liquid phase sintering at temperature T1. In certain embodiments, T1 is less than 250.degree. C.).

Regarding claim 5. Shearer et al in view of Maciel and Jiang et al discloses all the limitation of the conductive adhesive film according to Claim 1 above.
Shearer et al further discloses wherein at least part of the polymer ([0061], i.e. suitable polymers;[0081], i.e. An optional thermosetting resin can added to invention compositions as a means to inert the flux and to improve the adhesion and high temperature performance of the polymeric portion of the invention conductive film adhesive. The thermosetting resin may be any resin that can react with and effectively immobilize carboxylic acid functional groups) that has a polydimethylsiloxane structure contains -COOH, -CRx(OH)y, or -NR2 as a functional group (wherein R is selected from H, alkyl, or aryl group, and x+y=3) ([0081], i.e. Examples of such modified resins include 

Regarding claim 6. Shearer et al in view of Maciel and Jiang et al discloses all the limitation of the conductive adhesive film according to Claim 1 above.
Shearer et al further discloses wherein the metal particles amount to 55 volume% or more of the entire film (0071], i.e. The total weight percentage of metallic particles in invention conductive film adhesive is in the range of 75-98%) and the polymer that has a polydimethylsiloxane structure amounts to 5 volume% or more of the entire film (0081], i.e. the level of incorporation of thermosetting resin is 1-10% by weight of the conductive film adhesive).
Though Shearer does not explicitly disclose the volume %, however, one of ordinary skill in the art would know to mix in the proper percentage to improve film-based conductive adhesives with high electrical and thermal conductivity that is stable in adverse environmental conditions, does not mechanically stress the die, and maintains a tightly controlled application footprint (Shearer, [0006]).
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 

Regarding claim 9. Shearer et al in view of Maciel and Jiang et al discloses all the limitations of a dicing die bonding film, which comprises the conductive adhesive film of Claim 1 above.
Shearer et al further discloses a dicing tape laminated thereon ([0092], i.e. a layer of dicing tape was then applied directly to the film strip. The subsequent wafer-film strip-dicing tape assembly).

Regarding claim 10.  Shearer et al in view of Maciel and Jiang et al discloses all the limitations of a semiconductor wafer comprising the conductive adhesive film of Claim 1 above.
Shearer et al discloses a semiconductor wafer comprising the conductive adhesive film ([0031], i.e. the conductive film adhesive may be transferred, bonded or laminated onto one adherend (e.g. a semiconductor wafer))

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shearer et al (U.S. 2014/0120356), in view of Maciel (NMR characterization of functionalized polysiloxanes) and Jiang et al (U.S. 2016/0032060) as applied to claim 1 above, and further in view of Nguyen (U.S. 2014/018,5273).

Regarding claim 7. Shearer et al in view of Maciel and Jiang et al discloses all the limitations of the conductive adhesive film according to Claim 1 above.
Shearer et al in view of Maciel and Jiang et al discloses the polydimethylsiloxane structure
Nguyen further discloses wherein at least part of the polymer that has a polydimethylsiloxane structure contains a double bond ([0016], figure below; [0021], i.e. vinyl silicone include vinyl terminated polydimethyl siloxanes)

    PNG
    media_image1.png
    516
    769
    media_image1.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the conductive adhesive film as disclosed in Shearer et al in view of Maciel with the at least part of the polymer that has a polydimethylsiloxane structure contains a double bond as disclosed by Nguyen.  The use of vinyl terminated polydimethyl siloxanes in Nguyen provides for the improved thermal conductivity of solder systems, .

Response to Arguments
Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.

Regarding claim 1. Applicant argues:
Claims 1-3, 5, 6 and 8-10 were rejected under 35U.S.C. §103 as allegedly obvious
over U.S. Pub. No. 2014/0120356 (Shearer) in view of U.S. Pub. No. 2016/0137554 (Sato) and an excerpt from NMR characterization of functionalized polysiloxanes by Maciel (Maciel). Claim 7 was rejected under 35 U.S.C. §103 as allegedly obvious over Shearer in view of Maciel, further in view of U.S. Pub. No. 2014/0185273 (Nguyen). Each of these rejections is respectfully traversed.

In paragraph [0082], Shearer describes the possible inclusion of a curing agent or
catalyst capable of cross-linking the thermosetting resin. However, Shearer does not disclose or suggest that the curing agent or catalyst is "a radical generator with a one-hour half-life temperature of 230°C or higher to 260°C or lower" as required in amended claim 1.

Applicant appears to be arguing that Shearer does not disclose or suggest that the curing agent or catalyst is "a radical generator with a one-hour half-life temperature of 230°C or higher to 260°C or lower.
However, Shearer et al was not used to disclose a radical generator with a one-hour half-life temperature of 230°C or higher to 260°C or lower.
Jiang et al was used to disclose applicant’s amended claim limitation, as cited in the rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Regarding claim 12.  Applicant argues:
New independent claim 12 is also directed to a conductive adhesive film, and includes a technical feature of “at least part of the polymer that has a polydimethylsiloxane structure which contains -COOH, -CRx(OH)y or -NR2 as a functional group wherein R is H, alkyl or aryl group, and x+y=3”. Such a feature is nowhere disclosed or suggested in any of Shearer, Sato, Maciel and Nguyen.
Maciel describes a polydimethylsiloxane. However, Maciel does not disclose that the
polydimethylsiloxane structure must contains -COOH, -CRx(OH)y or -NR2 as a functional group wherein R is H, alkyl or aryl group, and x+y=3.
When at least part of the polymer that has a polydimethylsiloxane structure which
contains -COOH, -CRx(OH)y or -NR2 as a functional group wherein R is H, alkyl or aryl group, and x+y=3, the intermetallic reaction proceeds smoothly, thereby enabling high conductivity (see paragraph [0011] of the present specification). Further, the feature brings about a superior effect that adds flux function to a conductive film (see paragraph [0020] of the present specification). This effect was confirmed by the result that the low volume resistivity and the high strength was obtained in Examples 9-11 as shown in Table 1 of the present specification despite the fact that no flux is added to these Examples. Shearer, Sato, Maciel and Nguyen do not describe or suggest such advantageous phenomena. For the foregoing reasons, Applicant submits that claim 12 also is patentable over Shearer, Sato, Maciel and Nguyen.

Applicant is arguing that Nguyen does not disclose applicant’s claim 12.
However, as cited in the rejection of claim 12 above.  Nguyen discloses applicant’s claim 12.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are no persuasive for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045.  The examiner can normally be reached on M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.E.B./Examiner, Art Unit 2815                                                                                                                                                                                                        
/NILUFA RAHIM/Primary Examiner, Art Unit 2893